WALLACE, JUDGE:
This claim is in the sum of $444.29 for property damage sustained by the claimants’ automobile when a limb fell onto it while it was parked in a parking lot located in Berkeley Springs State Park. The accident happened at about 2:00 p.m. on Monday, August 8, 1977. The claimant testified that it was a sunny day and that there had been no wind and no storms. According to the undisputed evidence, the limb was about fifteen to eighteen feet in length, about three inches in diameter, and was green, showing no evidence of rot or deterioration. Although there is no explanation of why the limb fell, there also is no evidence that its fall was caused by negligence on the part of the respondent. For that reason, the claim must be denied. See Shortridge v. Dept. of Highways, 11 Ct. Cl. 45 (1975).
Claim disallowed.